                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      CV 18-8582-JLS (KK)                                      Date: October 5, 2018
 Title: Michael Eugene Scott v. Department of Corrections



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                                 Not Reported
                Deputy Clerk                                             Court Reporter


     Attorney(s) Present for Petitioner:                      Attorney(s) Present for Respondent:
                None Present                                              None Present

Proceedings:      (In Chambers) Order to Show Cause Why Petition Should Not Be
                  Dismissed Due to Failure to Exhaust


                                                 I.
                                           INTRODUCTION

        On September 17, 2018, petitioner Michael Eugene Scott (“Petitioner”) constructively filed a
Petition for Writ of Habeas Corpus (“Petition”). Petitioner challenges an administrative
determination made by the California Department of Corrections and Rehabilitation (“CDCR”)
affecting his “behavior credits.” This Court, having reviewed the Petition, finds the Petition is
subject to dismissal because Petitioner has not exhausted his state remedies with respect to the
ground raised in the Petition. The Court will not make a final determination regarding whether the
Petition should be dismissed, however, without giving Petitioner an opportunity to address these
issues.

                                      II.
               THE PETITION IS A WHOLLY UNEXHAUSTED PETITION
                             SUBJECT TO DISMISSAL

        A state prisoner must exhaust his state court remedies before a federal court may consider
granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838, 842,
119 S. Ct. 1728, 144 L. Ed. 2d 1 (1999). To satisfy the exhaustion requirement, a habeas petitioner
must fairly present his federal claims in the state courts in order to give the State the opportunity to
pass upon and correct alleged violations of the prisoner’s federal rights. Duncan v. Henry, 513 U.S.
364, 365, 115 S. Ct. 887, 130 L. Ed. 2d 865 (1995) (per curiam). A habeas petitioner must give the

 Page 1 of 3                         CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk JLO
state courts “one full opportunity” to decide a federal claim by carrying out “one complete round”
of the state’s appellate process in order to properly exhaust a claim. O’Sullivan, 526 U.S. at 845.

        For a petitioner in California state custody, this generally means that the petitioner must
have fairly presented his claims in a petition to the California Supreme Court. See id. (interpreting
28 U.S.C. § 2254(c)); Gatlin v. Madding, 189 F.3d 882, 888 (9th Cir. 1999) (applying O’Sullivan to
California). A claim has been fairly presented if the petitioner has both “adequately described the
factual basis for [the] claim” and “identified the federal legal basis for [the] claim.” Gatlin, 189 F.3d
at 888.

        In this case, Petitioner challenges an administrative determination made by CDCR. Pet. at 5.
Petitioner, however, concedes he never raised his claim in any state court. Id. Accordingly, it
appears Petitioner’s claim has not been ruled on by the California Supreme Court. Thus, the
Petition is a wholly unexhausted petition subject to dismissal.

                                                 III.
                                                ORDER

       Petitioner is therefore ORDERED TO SHOW CAUSE why the Petition should not be
dismissed for failure to exhaust state remedies by filing a written response no later than October
26, 2018. Petitioner must respond to this Order pursuant to one of the options listed below.

         Option 1 - Petitioner May Explain The Petition Is Exhausted: If Petitioner contends
he has, in fact, exhausted his state court remedies on the grounds raised in his Petition, he should
clearly explain this in a written response to this Order to Show Cause. Petitioner should attach to
his response copies of any documents establishing that grounds one through five are indeed
exhausted.

        Option 2 - Petitioner May Request A Rhines Stay: Under Rhines v. Weber, 544 U.S.
269, 161 L. Ed. 2d 440, 161 L. Ed. 2d 440 (2005), a district court has discretion to stay a petition to
allow a petitioner time to present his unexhausted claims to state courts. Id. at 276; Mena v. Long,
No. 14-55102, (9th Cir. Feb. 17, 2016) (holding the Rhines stay-and-abeyance procedure applies to
both mixed and fully unexhausted habeas petitions). This stay and abeyance procedure is called a
“Rhines stay” and is available only when: (1) there is “good cause” for the failure to exhaust; (2) the
unexhausted claims are not “plainly meritless”; and (3) the petitioner did not intentionally engage in
dilatory litigation tactics. Rhines, 544 U.S. at 277-78.

        Petitioner may file a motion for a Rhines stay and support his request by showing: (1) there
is “good cause” for the failure to exhaust; (2) the grounds raised are not “plainly meritless”; and (3)
Petitioner did not intentionally engage in dilatory litigation tactics. See id. Petitioner should include
any evidence supporting his request for a Rhines stay.

        Option 3 - Petitioner May Voluntarily Dismiss Action Without Prejudice: Petitioner
may request a voluntary dismissal of this action without prejudice pursuant to Federal Rule of Civil
Procedure 41(a). A Notice of Dismissal form is attached for Petitioner’s convenience. The Court
advises Petitioner, however, that if Petitioner should later attempt to again raise any dismissed claims
in a subsequent habeas petition, those claims may be time-barred under the statute of limitations in
28 U.S.C. § 2244(d)(1). 28 U.S.C. § 2244(d)(1) (“A 1-year period of limitation shall apply to an
 Page 2 of 3                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk JLO
application for a writ of habeas corpus by a person in custody pursuant to the judgment of a State
court.”).

         Caution: Petitioner is cautioned that if he requests a stay and the Court denies the request
for a stay, or if Petitioner contends that he has in fact exhausted his state court remedies on all
grounds and the Court disagrees, the Court will dismiss the Petition for failure to exhaust state
remedies. Accordingly, Petitioner may select options in the alternative.

       The Court expressly warns Petitioner that failure to timely file a response to this
Order will result in the Court dismissing this action with prejudice for his failure to comply
with court orders and failure to prosecute. See Fed. R. Civ. P. 41(b).

       The Clerk of Court is directed to serve a copy of this Order on Petitioner at his
current address of record.


IT IS SO ORDERED.




 Page 3 of 3                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk JLO
